Fourth Court of Appeals
                                            San Antonio, Texas
                                                  October 31, 2017

                                                No. 04-17-00455-CR

                                                  Peter TREVINO,
                                                      Appellant

                                                           v.

                                               The STATE of Texas,
                                                     Appellee

                         From the 226th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2016CR3106
                                  Honorable Sid L. Harle, Judge Presiding

                                                      ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to November 29, 2017.

                                                                PER CURIAM

      ATTESTED TO:         __________________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT


cc:              Nicholas LaHood                                 William T. Reece, Jr.
                 Bexar County District Attorney's Office         Attorney At Law
                 101 W. Nueva St.                                107 Woodward Place
                 San Antonio, TX 78205                           San Antonio, TX 78204